Ber Curiam.
Application by Stover against the Auditor of State, for a mandate to require him to issue warrant on the swamp land fund of St. Joseph county. Demurrer to complaint overruled, and judgment for the plaintiff.
Two points are made, in which it is supposed the complaint was defective. The first is, that it does not appear that there were funds in the State treasury belonging to St. Joseph jjounty applicable to the payment of the claim. This is directly and sufficiently averred.
The second is, that there has been no appropriation of the swamp land funds sufficient to require the Auditor of State to draw a warrant upon those funds. The eighth section of the act of 1859 (Acts 1859, p. 230) provides that “The Auditor of State shall at no time draw a warrant upon the •Treasurer of State, unless there be money in the treasury belonging to the fund upon which the same is drawn to pay the same, and in conformity to appropriations made by law, and on money actually in the treasury subject to the payment of the same,” etc. This provision undoubtedly *176prohibits the Auditor from drawing a warrant for the payment of money unless there has been an appropriation made by law of money for the payment of the claim.
W. A. Peelle, for the appellant.
J. H. McDonald and A. D. Boache, for the appellee.
But, we think, the statutes on the subject of swamp lands make an ample appropriation of the swamp land fund to the payment of legitimate claims against that fund. 1 Q-. & H., Stat., p. 597, et seq. These statutes not only make a sufficient appropriation of the funds to that purpose, but prohibit their diversion to any other. The Auditor is authorized to draw his warrant, in a proper case, upon these funds, and no other or further appropriation is necessary than is found in the statutes above referred to. It is not disputed that the claim in this case was a legitimate one against the fund in question.
The judgment below is affirmed, with costs.